DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, species IA (claims 1-14, 17-18 and 21-24) in the reply filed on 10/17/22 is acknowledged.
Claim Objections
Claim 12 is objected to because of the following informalities:  line 3, the limitation “over the substrate” needs to be changed to “over the substrate;” with “;” at the end.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-11, 12-14, 17, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al (US 2011/0139502).
Regarding claim 1, Kobayashi (Fig. 4) discloses an electronic device package, comprising: a substrate 122; a conductive trace (142, 150) disposed over the substrate, wherein the conductive trace comprises a body portion 142 disposed on the substrate, and a cap portion 150 disposed on the body portion, and the cap portion 150 is wider than the body portion 142; a passivation layer (124, 126) covering the conductive trace; and an upper wiring 152 disposed on the passivation layer and electrically connected to the cap portion 150 of the conductive trace through an opening of the passivation layer.
Regarding claims 8-11, Kobayashi (Fig. 4) further discloses: the passivation layer (124, 126) is in contact with a bottom surface of the cap portion 150 of the conductive trace; the conductive trace extends along a direction on the substrate to be outside a projection of the upper wiring projected on the substrate; the upper wiring 152 comprises a under bump metallurgy (UBM) (i.e., under bump 180); and the upper wiring  comprises another conductive trace 150.
Regarding claim 12, Kobayashi (Fig. 4) discloses an electronic device package, comprising: a substrate 122; a conductive trace (142, 150) disposed over the substrate a stress barrier structure 150 (i.e., cap 150 inherently functioning as stress barrier) connected to an edge of the conductive trace; a passivation layer (124, 126) covering the conductive trace; and an upper wiring 152 disposed on the passivation layer and electrically connected to the conductive trace through an opening of the passivation layer.
Regarding claims 13-14, 17, 21 and 22, Kobayashi (Fig. 4) further discloses: the stress barrier structure 150 is disposed above an interface between the substrate and the conductive trace; the stress barrier structure 150 protrudes out from the edge of the conductive trace; the passivation layer (124, 126) comprises a recession portion engaged with the stress barrier structure 150, thereby forming an interlocking structure; a bottom surface of the cap portion 150 of the conductive trace and an edge of the body portion 142 of the conductive trace define an angle greater than 90 degrees in a cross-sectional view; and an edge of the conductive trace 142 comprises a non-planar surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 17-18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2021/0020584).
Regarding claim 1, Yu (Figs. 8 and 9E) discloses an electronic device package, comprising: a substrate 120; a conductive trace 126 ([0031]) disposed over the substrate, wherein the conductive trace 126 comprises a body portion disposed on the substrate, and a cap portion disposed on the body portion, and the cap portion is wider than the body portion; a passivation layer (124, 128) covering the conductive trace; and an upper wiring 130 disposed on the passivation layer.
Yu does not disclose the upper wiring 130  electrically connected to the cap portion of the conductive trace 126 through an opening of the passivation layer.
However, Yu (Fig. 9E) further discloses another upper wiring 138 electrically connected to another conductive trace 134 through an opening of the passivation layer 136.  Accordingly, it would have been obvious to modify the device of Yu by electrically connecting the upper wiring 130 to the cap portion of the conductive trace 126 through the opening of the passivation layer in order to extend the electrical connection of the conductive trace to the upper level wiring according to the requirements of integrated circuit layout which are desired for the device.
Regarding claim 2, Yu (Fig. 9) discloses the cap portion has a tip distal to an edge of the body portion, but does not disclose a ratio of a distance between the tip of the cap portion and the edge of the body portion to a width of the body portion within a range as claimed.
However, Yu further discloses that the distance between the tip of the cap portion and the edge of the body portion needs to be small for reducing the oversize of the package ([0042]).  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Accordingly, it would have been obvious to form a ratio of a distance between the tip of the cap portion and the edge of the body portion to a width of the body portion within a range as claimed because such ratio can be adjusted by adjusting  the distance between the tip of the cap portion and the edge of the body portion, depending upon the size which is desired for the package.
Regarding claims 3-8 and 11, Yu (Figs. 8 and 9E) further discloses: a ratio of a thickness of the cap portion to an overall thickness of the conductive trace is larger than 1/3 (corresponding to ratio of H2 and H3, [0039]), an upper surface of the cap portion 126 includes a curved surface; a first portion 128 of the passivation layer (124, 128) is conformal with respect to the upper surface of the cap portion of the conductive trace; the first portion 128 of the passivation layer further extends to be disposed between the cap portion 126 of the conductive trace and the upper wiring 130; an upper surface of a second portion 124 of the passivation layer (124, 128) is lower than a bottom surface of the cap portion of the conductive trace; the passivation layer (124, 128) is in contact with a bottom surface of the cap portion of the conductive trace; and the upper wiring 130 comprises another conductive trace.
Regarding claim 9, Yu does not disclose the conductive trace 126 extends along a direction on the substrate to be outside a projection of the upper wiring projected on the substrate.
However, Yu further discloses that the conductive trace 126 being “redistribution lines” ([0031]).  Therefore, it would have been obvious to extend as a “line” along a direction on the substrate to be outside a projection of the upper wiring projected on the substrate in order to connect to the other adjacent wirings  according to the requirements of the integrated circuit layout.
Regarding claim 10, Yu (Fig. 9E) further discloses that the upper wiring 138 can be formed as a under bump metallurgy (UBM) for connecting to solder ball 150 (see Fig. 12).
Regarding claim 12,  Yu (Figs. 8 and 9E) discloses an electronic device package, comprising: a substrate 120; a conductive trace 126 disposed over the substrate; a stress barrier structure (i.e., cap portion inherently function as stress barrier) connected to an edge of the conductive trace; a passivation layer (124, 128) covering the conductive trace; and an upper wiring 130 disposed on the passivation layer.
 Yu does not disclose the upper wiring 130  electrically connected to the cap portion of the conductive trace 126 through an opening of the passivation layer.
However, Yu (Fig. 9E) further discloses another upper wiring 138 electrically connected to another conductive trace 134 through an opening of the passivation layer 136.  Accordingly, it would have been obvious to modify the device of Yu by electrically connecting the upper wiring 130 to the cap portion of the conductive trace 126 through the opening of the passivation layer in order to extend the electrical connection of the conductive trace to the upper level wiring according to the requirements of integrated circuit layout which are desired for the device.
Regarding claims 13-14, 17-18, 21 and 22, Yu (Figs. 8 and 9E) further discloses: the stress barrier structure (i.e., cap portion of 126) is disposed above an interface between the substrate and the conductive trace; the stress barrier structure protrudes out from the edge of the conductive trace; the passivation layer (124, 128) comprises a recession portion engaged with the stress barrier structure, thereby forming an interlocking structure; the substrate 120 comprises a semiconductor die 50 (see Fig. 8); a bottom surface of the cap portion of the conductive trace and an edge of the body portion of the conductive trace define an angle greater than 90 in a cross-sectional view; and an edge of the conductive trace 126 comprises a non-planar surface.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2011/0139502) in view of Chen et al (US 2016/0013138).
Regarding claim 23, Kobayashi does not disclose a bottom surface of the UBM comprises a curved surface.
However, Chen (Fig. 1) teaches an electrical device package comprising a bottom surface of the UBM 132 comprises a curved surface.  Accordingly, it would have been obvious to modify the device of Kobayashi by forming the UBM comprising a curved bottom surface because as is well known, such UBM curved surface would provide the stable interconnections between the UBM and the solder bump by increasing the contact area between the UBM and the solder bump. 
Regarding claim 24, Kobayashi (Fig. 4) further discloses a soldering material 180 disposed on the UBM 160.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2021/0020584) in view of Lu (US 10,418,314).
Regarding claim 23, Yu does not disclose a bottom surface of the UBM comprises a curved surface.
However, Lu (Fig. 5) teaches an electrical device package comprising a bottom surface of the UBM 17 comprises a curved surface.  Accordingly, it would have been obvious to modify the device of Yu by forming the UBM comprising a curved bottom surface because as is well known, such UBM curved surface would provide the stable interconnections between the UBM and the solder bump by increasing the contact area between the UBM and the solder bump, as taught by Lu (column 12, lines 17-22). 
Regarding claim 24, Yu (Fig. 12) further discloses a soldering material 150 disposed on the UBM 138.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817